Mr. Justice Scott delivered the opinion of the Court: The question of most importance made on this record is, whether defendants are jointly liable to plaintiff for his claim. Previous to, and at the time of contracting the indebtedness, defendants were partners engaged in erecting buildings, and had dealt largely with plaintiff, who was in the roofing business. Defendant Bartlett, who alone prosecutes this appeal, insists the work for which plaintiff seeks to récover, was done for his co-defendant, Allen, on property owned by him ; that the firm had nothing whatever to do with it, and that before the work was undertaken, he notified the agent of plaintiff that if he did the work he must look to Allen alone for the pay. On the other hand, plaintiff insists the work was done for the firm of Allen & Bartlett, and that he never received any notice to the contrary from Bartlett or any one else. On all the points controverted the evidence is contradictory, and treating the finding of the court, to whom the cause was submitted for trial, as we would the verdict of a jury, as the rule is, we do not see how the judgment can be disturbed. There is evidence that tends to support.plaintiff’s theory of the case, that the work was done on the credit of the firm and was ordered by the firm as other work. Of course it was the province of the court trying the cause as a jury to consider the whole evidence and judge of its credibility. That duty the court has performed, and as there is evidence that tends to justify its finding, both as to the amount due and the joint liability of defendants, the judgment will be affirmed. Judgment affirmed.